Case 6:20-cv-01210-GAP-GJK Document 52-1 Filed 05/28/21 Page 1 of 5 PageID 374




                       Exhibit A
Case 6:20-cv-01210-GAP-GJK Document 52-1 Filed 05/28/21 Page 2 of 5 PageID 375
Case 6:20-cv-01210-GAP-GJK Document 52-1 Filed 05/28/21 Page 3 of 5 PageID 376
Case 6:20-cv-01210-GAP-GJK Document 52-1 Filed 05/28/21 Page 4 of 5 PageID 377
Case 6:20-cv-01210-GAP-GJK Document 52-1 Filed 05/28/21 Page 5 of 5 PageID 378



 Any and all documents related to any Roblox account named Undesiredchaos,
 aka starstatusdevacc, including place files for all versions linked to the account in .rbxl format.

 Any and all documents related to any Roblox account named starstatusdevacc, including place
 files for all versions linked to the account in .rbxl format.

 Any and all documents related to or referencing any Star Status account and/or Star Status
 Group (with group id 4120480). Including accounts, game versions in .rbxl format, files, code
 and images.

 Any and all documents related to or referring to any sales reports, revenues created by or for, or
 disbursed to Star Status, Star Status Group, or Jomy Sterling.

 Any and all documents held or controlled by Roblox showing, related to or referring to any sales
 reports, revenues created, or disbursed to anyone or any entity, including any revenues retained
 by Roblox for the CROWN ACADEMY game.

 Any and all documents held or controlled by Roblox showing, related to or referring to any sales
 reports, revenues created, or disbursed to Star Status, Star Status Group (with group id
 4120480), or Jomy Sterling.

 Any and all documents related to or referring to the CROWN ACADEMY game, including, all
 versions, uploads, code, files, games, members, chats or communications, and the like.

 Any and all documents referring or relating to any Roblox account name Pixelated Candy or
 PixelatedCandy.

 Any and all documents referring or relating to any monies paid to Star Status Group, Star
 Status, Jomy Sterling, or any other person or entity that operates, controls, or exercises
 dominion and control over the Crown Academy game.

 Any and all documents related to any Roblox account named “MrWarriorAnt”.

 Any and all documents referring or relating to any account operated by, for, on behalf of, Elisha
 Trice.
